COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Eva Casas v. Castano Enterprises, LLC d/b/a Cube Investments

Appellate case number:     01-20-00326-CV

Trial court case number: 2018-70094

Trial court:               215th District Court of Harris County

        On December 28, 2021, appellee-receiver filed a motion requesting a 15-day extension of
the deadline for appellant’s response, due the same day, to this Court’s December 14 order
questioning the finality of the judgment in the above-referenced appeal. The motion requested an
extension of time on the ground that the parties are discussing settlement of their dispute and desire
additional time to continue those discussions. On December 29, however, appellant filed a
response to the Court’s December 14 jurisdictional order, which the Court will consider timely
filed. Accordingly, appellee-receiver’s motion to extend the deadline for appellant’s jurisdictional
response is DENIED AS MOOT.
       Per the terms of the Court’s December 14 order, any reply to appellant’s jurisdictional
response is now due on or before January 12, 2022. If the parties desire either an extension of this
deadline or an abatement of the appeal to pursue settlement discussions, they shall file a motion
requesting such relief.
       It is so ORDERED.

Judge’s signature: /s Amparo Guerra
                   Acting individually


Date: January 6, 2022